UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

            - against -
                                                                ORDER
ANGEL LOPEZ,
                                                          (S1) 4 Cr. 283 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Angel Lopez’s violation of supervised release hearing scheduled for

May 12, 2021 is adjourned to July 9, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       May 6, 2021
